Citation Nr: 0736642	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for rosacea, discoid lupus 
erythematosus, skin tags, and actinic keratosis, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  He received the Vietnam Service Medal and the 
Combat Infantryman Badge, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO that, in 
pertinent part, denied service connection for rosacea, 
discoid lupus erythematosus, skin tags, and actinic 
keratosis, to include as due to exposure to herbicides.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, that has not been done.

In April 2004, the veteran stated that he had recently 
undergone an Agent Orange examination at the VA Medical 
Center (VAMC) in Fargo, North Dakota.  In August 2004, he 
reported that he had been examined for post-traumatic stress 
disorder (PTSD) at the same facility.  Records of these 
evaluations have not been obtained for association with the 
claims file, and should be.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

The veteran maintains that he has a skin disorder on the 
right side of his face that can be attributed to an in-
service burn he sustained when a napalm bomb was dropped near 
his location in Vietnam in May 1966.  He also maintains that 
he has skin disorders that can be attributed to stress and/or 
to in-service sun exposure or exposure to herbicides.  
Evidence of record shows that the veteran has been diagnosed 
with various skin disorders and that he is service connected 
for PTSD.  His statements with respect to in-service events 
must be considered credible to the extent that they are 
consistent with the circumstances, conditions, or hardships 
of his combat service, 38 U.S.C.A. § 1154(b) (West 2002), and 
he has presented evidence from the Internet and other sources 
that appears to suggest that at least some of his currently 
diagnosed skin disorders might be due to, or aggravated by, 
stress and/or exposure to the sun.  Thus far, no medical 
opinion has been sought or obtained with respect to the 
etiology of the claimed conditions.  Such an opinion is 
necessary to the adjudication of his claims, and needs to be 
procured.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any treatment or evaluation the veteran has 
undergone for skin problems and/or PTSD at 
the VAMC in Fargo, North Dakota, to include 
copies of his reported Agent Orange 
examination, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his skin.  
After reviewing the claims file, examining 
the veteran, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to each of the following 
questions:

a.  Does the veteran currently have 
discoid lupus erythematosus, or residuals 
thereof?  Has he ever had it?  Was the 
condition previously misdiagnosed?

b.  Does the veteran have skin tags 
presently?  Does he exhibit any scarring 
or other residuals attributable to prior 
removal of skin tags?

c.  Does the veteran currently suffer 
from rosacea or actinic keratosis?  Does 
he exhibit any scarring or other 
residuals attributable to removal of 
prior actinic keratoses?

d.  What other skin disorders are 
currently present, if any?

e.  Is it at least as likely as not 
(i.e., is it 50 percent or more probable) 
that one or more of the veteran's skin 
disorders (or residuals thereof) can be 
attributed to his period of active 
military service, to include a burn he 
sustained to the right side of his face 
during service or in-service sun exposure 
or exposure to herbicides?  (For purposes 
of offering an opinion on this matter, 
the examiner should accept as true that 
these in-service events occurred.)  
Please identify any such disorder, or 
disorders, with specificity.

f.  Is it at least as likely as not that 
stress associated with PTSD has caused a 
chronic or permanent worsening of one or 
more of the veteran's skin disorders?  
Please identify any such disorder, or 
disorders, with specificity.

A complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

